Citation Nr: 0636839	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-29 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.  
He had service in Vietnam, where he earned a Combat 
Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  This rating decision 
established entitlement to service connection for PTSD and 
assigned a 30 percent evaluation. 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

This appeal was previously before the Board in March 2005, 
when it was remanded for additional development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for further review. 


FINDING OF FACT

The veteran's PTSD is productive of moderate to severe 
occupational and social impairment with deficiencies in the 
areas of work, family relations, and mood; but total social 
and occupational impairment has not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the Appeals Management Center (AMC) provided 
VCAA notice by letters dated in March 2005 and August 2005.  
The notice included the type of evidence needed to 
substantiate the claims for increased evaluations.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the March 2005 
letter told the veteran to provide any evidence in his 
possession that pertained to the claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the AMC's 
December 2005 readjudication of the claim after sending the 
proper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Analysis

The veteran contends that his service connected PTSD caused 
him to lose the job he had held for 13 years.  He states that 
he is very socially isolated and easily agitated, which makes 
it difficult for him to maintain employment.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

This appeal involves the veteran's dissatisfaction with the 
initial rating for his disabilities assigned following the 
grant of service connection.  The Court has found that there 
is a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The current 30 percent evaluation is merited for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9411.  

VA treatment records show that the veteran reported 
flashbacks, nightmares, anger and depression in September 
2002.  He denied suicidal ideation but did have homicidal 
ideation without plan.  He was referred to the psychiatric 
unit for further evaluation.  

The veteran underwent a triage assessment at a VA hospital in 
November 2002.  His complaints included depression, anxiety, 
irritability and anger, poor sleep of about four or five 
hours each night, nightmares, flashbacks, and intrusive 
thoughts about Vietnam.  The veteran had been fired from his 
job of 13 years the previous week.  

The veteran did not have a history of prior psychiatric 
contact or suicide attempts, and no history of extra military 
violence.  He described assaultive or homicidal fantasies 
toward a former coworker when angry, but he denied intent or 
plan.  On mental status examination, the veteran was alert 
and fully oriented.  He was neatly dressed with good grooming 
and hygiene.  There was no apparent disorder of thought 
content or form.  He did not have any current suicidal or 
homicidal ideations.  His speech and motor activity were 
normal.  The veteran's affect showed full range and was 
appropriate to mood and subject.  His insight and judgment 
appear unimpaired.  The diagnosis was PTSD, and depression 
not otherwise specified.  

The veteran was afforded a VA psychiatric examination in 
January 2003.  The claims folder was provided to the examiner 
for review.  The veteran stated that he had first been seen 
by a mental health professional in the 1970s when he was in 
technical college and a veteran's advisor sent him to a Vet 
Center for an evaluation.  He denied any subsequent treatment 
or follow-up.  The veteran did not receive any other 
treatment until November 2002, when he was diagnosed with 
PTSD.  The examiner reviewed the veteran's military history 
and subsequent work history.  The veteran had recently lost 
his job of 13 years because of poor work quality.  He said he 
had problems with the group leader, who made some racial 
slurs and harassed him.  The veteran had been married once 
and divorced ten years previously.  He was currently seeing a 
girlfriend about twice a week.  He had one close friend he 
visited about once or twice a week.  Most of his time was 
spent at home alone.  There was a history of some drug use, 
but none over the previous month.  

On mental status examination, the veteran was alert, 
oriented, and attentive.  His mood appeared somewhat 
dysphoric and his affect was constricted.  The veteran's 
speech had a regular rate and rhythm.  His thought process 
was logical and coherent, and devoid of any auditory or 
visual hallucinations.  There was no evidence of delusional 
content.  

In spite of occasional homicidal ideations about a former 
coworker, the veteran denied any other current suicidal or 
homicidal ideation, as well as all plans or intent to act on 
his thoughts.  His memory for immediate information was 
slightly impaired, but was fairly intact for recent and 
remote events.  He was able to concentrate well enough to 
spell a word backwards, but had trouble with a proverb.  The 
veteran had partial insight into his condition.  The 
diagnoses were PTSD, and depressive disorder not otherwise 
specified.  His score on the global assessment of functioning 
(GAF) scale was 58.  

After the examinations, the examiner opined that the veteran 
was experiencing mild to moderate symptoms associated with 
PTSD and depression.  The veteran reported irritability and 
avoidance of crowds.  His sleep was decreased to about four 
to six hours a night without medication.  He described an 
exaggerated startle response, and irritability around crowds 
or loud music.  The veteran also described a decrease in 
energy.  The examiner estimated that the veteran was mildly 
to moderately impaired both socially and in terms of his 
ability to maintain employment.  

VA treatment records dated from March 2003 to August 2004 
show that the veteran underwent regular treatment for PTSD.  
He was attending a PTSD group with other veterans.  The 
veteran reported decreased nightmares in March 2003.  The 
veteran continued with similar symptoms in July 2003, when he 
was assigned a GAF score of 55.  

In August 2003, he reported experiencing nightmares and 
flashbacks about two or three times a month.  He was neatly 
dressed, with unremarkable speech.  His thought process was 
linear, with no delusions or hallucinations, and no suicidal 
or homicidal ideations.  Insight and judgment were without 
major impairment.  

February 2004 records show that the veteran continued to 
sleep for only four or five hours a night.  He reported 
nightmares two or three times a week, and flashbacks two or 
three times a month.  His energy was not good.  The veteran 
denied crying spells but reported angry outbursts at about 
the same rate as before.  He continued without delusions or 
hallucinations and without suicidal or homicidal ideations.  
His judgment and insight were without major impairment.  

The veteran underwent a VA mental status examination during 
outpatient treatment in January 2005.  He continued to have 
nightmares and flashbacks two or three times each month.  He 
described some anxiety, and decreased energy.  The veteran 
was driving a cab on a part time basis, but became nervous 
when he had to talk to people or be inside buildings.  He was 
noted to isolate and avoid.  He denied crying spells but 
still had anger outbursts.  

The veteran was casually dressed and groomed.  His affect was 
subdued and his mood dysthymic.  His speech had an 
unremarkable rate and tone, with decreased spontaneity.  The 
thought process was linear, and there were no delusions or 
hallucinations.  He did not have suicidal or homicidal 
ideation, and his insight and judgment were without major 
impairment.  The diagnosis was PTSD, and the GAF was 50.  The 
examiner stated that the veteran had difficulty articulating 
the degree of his distress but seemed to be suffering from 
moderate to severe PTSD symptoms.  

April 2005 records from a private psychologist show that the 
veteran was experiencing repeated disturbing thoughts and 
memories of stressful events in Vietnam.  He became upset 
when reminded of Vietnam.  

The veteran was no longer interested in activities he once 
enjoyed, and felt distant and cut off from others.  He had 
problems thinking and concentrating, and became angry for 
little reason.  The diagnosis was PTSD.  Other symptoms 
included nightmares, flashbacks, intrusive thoughts, anxiety 
reactions, hyperalertness and startle response.  The examiner 
reported that the veteran's symptoms appeared throughout all 
aspects of his life, and that he should be considered 
disabled due to his PTSD.  

An April 2005 statement from the veteran's employer reported 
that the veteran had been terminated in November 2002 for 
failing to perform his assigned work to the satisfaction of 
the employer.  

The veteran underwent a VA psychiatric examination in August 
2005.  The claims folder was available for review at the time 
of the examination.  The examiner noted that the veteran had 
been treated for PTSD since 2002, and that these records 
showed GAF scores between 50 and 55, with a 58 reported on 
his January 2003 VA examination.  

At the time of the examination, the veteran reported sleeping 
four or five hours each night.  He had nightmares two or 
three times each month.  He denied flashbacks, but had 
intrusive thoughts several times each week.  The veteran 
avoided crowds due to feelings of not fitting in and 
increased anxiety.  He had two friends but rarely saw them.  
The veteran had a girlfriend but isolated from her.  The 
veteran did not report any significant hypervigilant 
symptoms.  He did report difficulty with anger and blunting 
of his emotions.  The veteran had last worked in 2001 for a 
manufacturing company, and said he had held about 30 jobs 
since discharge from service.  

On mental status examination, the veteran was alert and 
oriented.  His insight was adequate but his affect was 
blunted.  He demonstrated adequate attention.  Immediate, 
recent, and remote memories were all normal.  The veteran's 
speech was fluent, and he was logical and goal oriented.  The 
veteran reported dysphoria and intermittent suicidal ideation 
without plan that he would not act upon.  He denied homicidal 
ideations.  There was no evidence of thought disorder, and no 
odd behaviors.  The diagnoses were PTSD, and depressive 
disorder not otherwise specified.  The GAF was 50.  

The examiner stated that the veteran continued to report 
symptoms consistent with PTSD, and that his symptoms and 
functional impairment were similar to that in the treatment 
notes.  His presentation was somewhat worse than that in 
January 2003.  The examiner described the veteran as 
experiencing a moderate degree of impairment in both social 
and occupational functioning.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  A score of 51-60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning (e.g. flat affect and circumstantial 
speech occasional panic attacks) or moderate impairment in 
social, occupational or occupational functioning (e.g. few 
friends, conflicts with coworkers).  A GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2005).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  

The examination and treatment records document that PTSD 
causes impairment in the veteran's work, inasmuch as he has 
had difficulties maintaining employment, and reportedly 
isolated himself and avoided others when he attempted to work 
part-time as a taxi driver.  

There is no evidence that he has attempted schooling, but his 
employment difficulties would presumably also impair attempts 
at schooling.  In any event, he has impairment in the area of 
family relationships, as shown by his difficult relationship 
with his girlfriend and his isolation.  He also has 
impairment in the area of mood as demonstrated by his well 
documented depression.

The veteran does not have impairment in the area of thinking 
as his thought processes have always been found to be intact.  
He does have impairment in at least three and probably four 
of the areas described in the criteria for a 70 percent 
evaluation.  

The veteran's recent GAF scores have also been in the serious 
range, although the most recent examiner appeared to 
contradict himself by describing the impairment as moderate.  

In sum the veteran appears to have deficiencies in most of 
the areas in the criteria for a 70 percent disability.  His 
disability, therefore, warrants a 70 percent evaluation.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2006).

The veteran has been able to maintain relationships with a 
few friends and a girlfriend.  He therefore, does not have 
total social impairment.  He has been able to maintain some 
employment since the effective date of service connection, 
and none of the medical professionals have found total 
occupational impairment.  A 100 percent rating is, therefore, 
not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 421.


ORDER

An initial evaluation of 70 percent is granted for PTSD, 
effective December 12, 2002.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


